***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          IN RE RABIA K.*
                             (AC 45012)
                Bright, C. J., and Alexander and Lavery, Js.

                                  Syllabus

The respondent mother, whose minor child, R, was adjudicated neglected
   and committed to the custody and care of the petitioner, the Commis-
   sioner of Children and Families, appealed to this court from the trial
   court’s judgment, claiming that the court improperly found that R had
   been neglected, and that the Department of Children and Families had
   made reasonable efforts to prevent R’s removal. After the mother had
   filed the present appeal, counsel for R filed a motion to revoke commit-
   ment in the trial court on the basis that R had returned home to the
   mother, who had moved to Massachusetts, and no longer wanted to be
   in the petitioner’s custody. The trial court thereafter granted the motion
   to revoke commitment and closed the case, returning R to the care and
   custody of the mother. Subsequently, the petitioner moved to dismiss
   this appeal as moot, claiming that this court could not afford the mother
   any practical relief in light of the trial court’s order revoking commitment
   of R. In her opposition, the mother acknowledged that the second issue
   on appeal, R’s commitment to the petitioner, had been rendered moot
   but claimed that the first issue, the adjudication of neglect, was not
   moot because the mother could experience collateral consequences in
   Massachusetts as a result thereof, as the adjudication of neglect could
   be used against her in a future child protection proceeding in Massachu-
   setts to establish a pattern of repeated parental neglect. The petitioner
   responded that there was no reasonable possibility that prejudicial con-
   sequences would occur for the mother as a result thereof because R
   no longer lived in Connecticut, would soon reach the age of majority,
   and the juvenile court would lose jurisdiction over her at that time. Held
   that the respondent mother’s appeal was dismissed as moot, there being
   no practical relief that this court could afford the mother on the issue
   of adjudication of neglect given that the underlying case had been closed
   and R had been returned to the care and custody of her mother; more-
   over, vacatur of the trial court’s judgment was appropriate in order to
   avoid the possibility, however remote, of collateral consequences to the
   mother in Massachusetts, the adjudication of neglect was adverse to
   the mother, the mother did not cause the appeal to be moot through
   any voluntary action, and she was prevented from challenging the court’s
   adjudication of neglect as a result of the trial court’s granting the motion
   to revoke commitment.
         Considered April 18—officially released May 16, 2022**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ minor child neglected,
brought to the Superior Court in the judicial district of
Windham, Child Protection Session at Willimantic, and
tried to the court, Carbonneau, J.; judgment adjudicat-
ing the minor child neglected and committing the minor
child to the custody of the petitioner, from which the
respondent mother appealed to this court. Appeal dis-
missed; judgment vacated.
  Matthew C. Eagan, filed a brief for the appellant
(respondent mother).
   Jillian N. Hira, assistant attorney general, William
Tong, attorney general, and Evan M. O’Roark, assistant
attorney general, filed a brief for the appellee (peti-
tioner).
                          Opinion

   PER CURIAM. In this neglect proceeding, the respon-
dent mother, Michelle K., appeals from the judgment
of the trial court adjudicating Rabia K., the respondent’s
minor daughter, neglected and committing her to the
care and custody of the petitioner, the Commissioner
of Children and Families.1 On appeal, the respondent
claims that the court improperly found that (1) Rabia
had been neglected and (2) the Department of Children
and Families (department) made reasonable efforts to
prevent Rabia’s removal.
   After this appeal was ready for argument, Rabia’s
attorney filed in the trial court a motion to revoke com-
mitment, representing that Rabia had returned home
to the respondent in Massachusetts and no longer wanted
to be in the custody of the petitioner. After a hearing,
the court granted the motion to revoke commitment
and closed the case. The petitioner did not oppose the
motion and, thereafter, moved to dismiss this appeal
as moot, arguing that this court is unable to grant the
respondent any practical relief in light of the trial court’s
order revoking commitment of Rabia. The respondent
opposed the motion to dismiss, and this court, sua sponte,
ordered the parties to file supplemental memoranda
giving reasons, if any, why we should not dismiss this
appeal as moot and exercise the remedy of vacatur as to
the trial court’s judgment adjudicating Rabia neglected
so as to avoid any possible collateral consequences as
a result of the appeal being rendered moot. After consid-
ering the motion to dismiss and opposition thereto,
as well as the parties’ supplemental memoranda, we
conclude that the respondent’s claims are moot and that
vacatur is appropriate.
   The record discloses the following relevant facts, as
found by the court, and procedural history. Rabia’s fam-
ily moved from Massachusetts to Connecticut in 2016.
On July 1, 2020, Rabia, who was fifteen years old, walked
into the Willimantic Police Department and reported
that her family had abused her for years. She informed
the police officers that she did not recall attending
public school and that she had not seen a doctor since
she was eleven years old. After being alerted by the
Willimantic Police Department, the petitioner filed a
neglect petition on July 30, 2020, alleging that Rabia
was being denied proper care and allowed to live under
conditions injurious to her well-being. In May, 2021, the
respondent was evicted from her residence in Williman-
tic and moved to Massachusetts, where she previously
had resided.
  On May 13, 2021, the court, Chaplin, J., granted the
petitioner’s motion for an order of temporary custody
and issued an ex parte order vesting temporary custody
of Rabia in the petitioner. The court, Carbonneau, J.,
held a consolidated hearing on the motion for an order
of temporary custody and the neglect petition over the
course of several days, beginning on August 9, 2021.
On August 30, 2021, the last day of the hearing, the
court issued its oral decision, adjudicating Rabia neglected
and committing her to the care and custody of the
petitioner. The court stated: ‘‘When a fifteen year old
walks alone into a police station and makes allegations
of physical abuse, educational . . . medical, and emo-
tional neglect, there is a serious problem. Again, I’m
not accusing the parents of anything at this point; that’s
beside the point. Either the girl is suffering terrible
abuse at the hands of her family, or she is making false
or exaggerated accusations that implicate her mental
health. Either way, these are conditions and circum-
stances injurious to her health, both physical and men-
tal.’’ The court also vacated the order of temporary
custody. This appeal followed, challenging both the
finding of neglect and the commitment of Rabia to the
petitioner.
   On March 2, 2022, the court, Chaplin, J., granted
Rabia’s motion to revoke commitment and closed the
case, returning Rabia to the care and custody of the
respondent. The petitioner subsequently moved to dis-
miss this appeal as moot. In her opposition to the motion
to dismiss, the respondent acknowledged that the sec-
ond issue on appeal, Rabia’s commitment to the peti-
tioner, had been rendered moot but claimed that the
first issue, the finding of neglect, is not moot because
she will face collateral consequences in Massachusetts
as a result of the court’s adjudicating Rabia neglected.2
   ‘‘Mootness is an exception to the general rule that
jurisdiction, once acquired, is not lost by the occurrence
of subsequent events.’’ In re Alba P.-V., 135 Conn. App.
744, 747, 42 A.3d 393, cert. denied, 305 Conn. 917, 46
A.3d 170 (2012). ‘‘Mootness implicates [this] court’s sub-
ject matter jurisdiction and is thus a threshold matter
for us to resolve. . . . It is a well-settled general rule
that the existence of an actual controversy is an essen-
tial requisite to appellate jurisdiction; it is not the prov-
ince of appellate courts to decide moot questions, dis-
connected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . An actual controversy must exist not only at
the time the appeal is taken, but also throughout the
pendency of the appeal. . . . When, during the pen-
dency of an appeal, events have occurred that preclude
an appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot. . . .
  ‘‘[D]espite developments during the pendency of an
appeal that would otherwise render a claim moot, the
court may retain jurisdiction when a litigant shows that
there is a reasonable possibility that prejudicial collat-
eral consequences will occur. . . . [T]o invoke suc-
cessfully the collateral consequences doctrine, the liti-
gant must show that there is a reasonable possibility
that prejudicial collateral consequences will occur.
Accordingly, the litigant must establish these conse-
quences by more than mere conjecture . . . but need
not demonstrate that these consequences are more
probable than not. . . . Whe[n] there is no direct prac-
tical relief available from the reversal of the judgment
. . . the collateral consequences doctrine acts as a sur-
rogate, calling for a determination whether a decision
in the case can afford the litigant some practical relief
in the future.’’ (Citations omitted; internal quotation
marks omitted.) Private Healthcare Systems, Inc. v.
Torres, 278 Conn. 291, 298–99, 898 A.2d 768 (2006).
   Because the underlying case has been closed and
Rabia has been returned to the care and custody of the
respondent, an actual controversy no longer exists. See
In re Kiara R., 129 Conn. App. 604, 610, 21 A.3d 883
(2011) (appeal rendered moot after minor child returned
to respondent mother’s care and custody). The respon-
dent, however, contends that the appeal is not moot
because there is a reasonable possibility that an adjudi-
cation of neglect could be used against her in a future
child protection proceeding in Massachusetts. Specifi-
cally, she argues that the adjudication of neglect may
be used against her in Massachusetts to establish a pat-
tern of repeated parental neglect. Therefore, according
to the respondent, ‘‘if the neglect adjudication were
reversed, the respondent . . . would be able to argue
that the state would be precluded from raising such an
adjudication—and the facts used to support it—in any
subsequent child protection case.’’ The petitioner, not-
ing that Rabia will turn eighteen years old in October
of this year, responds that ‘‘there is no reasonable possi-
bility that prejudicial collateral consequences will occur
for [the respondent] as a result of the neglect adjudica-
tion . . . given that Rabia no longer lives in Connecti-
cut and will soon reach the age of majority.’’ The peti-
tioner further notes that the juvenile court will lose
jurisdiction over her at that time.
   We are not persuaded that the respondent has estab-
lished that there is a reasonable possibility that the
underlying adjudication of neglect will result in prejudi-
cial collateral consequences to her. Specifically, the
respondent fails to address why there is a reasonable
possibility that a future child protection proceeding
would be initiated in Massachusetts in light of Rabia’s
age. Although an appellant is not required to establish
that these consequences are more probable than not,
there must be ‘‘more than mere conjecture . . . .’’
(Internal quotation marks omitted.) Private Healthcare
Systems, Inc. v. Torres, supra, 278 Conn. 299. Neverthe-
less, under the unique circumstances of the present
case, we conclude that vacatur is appropriate in order
to avoid the possibility—however remote—of collateral
consequences for the respondent in Massachusetts.
   ‘‘Vacatur is commonly utilized . . . to prevent a
judgment, unreviewable because of mootness, from
spawning any legal consequences. . . . In determining
whether to vacate a judgment that is unreviewable
because of mootness, the principal issue is whether the
party seeking relief from [that] judgment . . . caused
the mootness by voluntary action. . . . A party who
seeks review of the merits of an adverse ruling, but is
frustrated by the vagaries of circumstance, ought not
in fairness be forced to acquiesce in the judgment.’’
(Internal quotation marks omitted.) In re Yassell B.,
208 Conn. App. 816, 823, 267 A.3d 816 (2021), cert.
denied, 340 Conn. 922, 268 A.3d 77 (2022).
   In the present case, the judgment adjudicating Rabia
neglected was adverse to the respondent. As a result
of the court’s granting Rabia’s motion to revoke commit-
ment, which we have concluded rendered the respon-
dent’s appeal moot, the respondent, through no fault
of her own, has been prevented from challenging the
court’s adjudication of neglect. Neither the respondent
nor the petitioner opposes vacatur under these circum-
stances. Accordingly, we dismiss this appeal as moot
and vacate the judgment of the court. See Savin Gaso-
line Properties, LLC v. Commission on City Plan of
Norwich, 208 Conn. App. 513, 515, 262 A.3d 1027 (2021)
(dismissing appeal and granting appellant’s motion for
vacatur of court’s judgment because appeal became
moot through no fault of appellant).
   The appeal is dismissed and the judgment is vacated.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** May 16, 2022, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The respondent father, Ali K., also was named in the neglect petition
and appeared in the trial court, but he did not file an appeal. We therefore
refer in this opinion to the respondent mother as the respondent.
   2
     It is well established that ‘‘[a]n adjudication of neglect relates to the
status of the child and is not necessarily premised on parental fault. A
finding that the child is neglected is different from finding who is responsible
for the child’s condition of neglect. . . . [T]he adjudication of neglect is
not a judgment that runs against a person or persons so named in the
petition; [i]t is not directed against them as parents, but rather is a finding
that the children are neglected . . . .’’ (Citation omitted; emphasis in origi-
nal; internal quotation marks omitted.) In re Zamora S., 123 Conn. App.
103, 108–109, 998 A.2d 1279 (2010). At the same time, however, this court
has explained that, ‘‘[a]lthough a court is not required to determine who
was responsible for the neglect in adjudicating neglect of a child; see General
Statutes § 46b-129; that is not to say that a court’s subordinate factual
findings cannot clearly identify who is responsible.’’ Matthew C. v. Commis-
sioner of Children & Families, 188 Conn. App. 687, 711, 205 A.3d 688 (2019).
   In the present case, the respondent argues that the court found that she
was at fault when it stated that she was ‘‘either unwilling or unable to
provide the level of care that [Rabia] clearly needed . . . .’’ We agree that
the court found the respondent responsible for the neglect of Rabia.